DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US20170245702), hereinafter Son, in view of Kim et al. (US20160081522), hereinafter Kim, in further view of Yan (20110191976), and in further view of Sellers (US5669004).
Regarding claim 1, Son discloses a cleaner comprising: a cleaner body (Fig. 3 element 30, 0080) including a dust container dock (Fig. 3 element 32 and recess between elements 30, 32, and 40 corresponds to dust container dock) formed as a recess in the cleaner body (Fig. 3, empty space defined between elements 30, 32, and 40 corresponds to recess); a dust container (Fig. 3 element 50, 0080) that is set in the dust container dock (0080); a dust container cover (Fig. 3 element 40, 0090) rotatably provided at the cleaner body to be positioned over the dust container (0090); a display (Fig. 26 element 45, 0281) provided at the dust container cover (Fig. 26). 

Son also fails to disclose the cleaner being a robot cleaner. Kim is also concerned with a cleaner and teaches the concept of a robot cleaner with a head (Fig.5 element 130) at ground level that connects to a body (Fig. 5 element 150) at an elevated level. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept taught by Kim to the cleaner of Son to replace the hose connection with a direct head connection and add automation to make the cleaner of Son a robot cleaner to increase versatility.
Regarding claim 2, Son, as modified, discloses the limitations of claim 1, as above, but fails to disclose the controller determines whether the dust container cover is touched based on the information detected by the sensor, and switches the display ON or OFF according to whether the dust container cover is touched. Sellers is also concerned sending a wake-up signal based on an input and teaches the concept of sensing touch to initiate sending a wake-up signal (Fig. 5 element 98, claim 9). Combining the concept taught by Sellers with the cleaner of Son, as modified, teaches the controller determines whether the dust container cover is touched based on the information detected by the 
Regarding claim 3, Son, as modified, discloses the limitations of claim 1, as above, but fails to disclose the controller provides an input interface through the display based on the information detected by the sensor. Sellers is also concerned sending a wake-up signal based on an input and teaches the concept of sensing touch to initiate sending a wake-up signal (Fig. 5 element 98, claim 9). Combining the concept taught by Sellers with the cleaner of Son, as modified, teaches the controller provides an input interface through the display based on the information detected by the sensor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of sending a wake-up signal through touch into the dust container cover of Son because Sellers teaches that having power provided only after receiving a touch input reduces power usage.
Regarding claim 4, Son, as modified, discloses the limitations of claim 1, as above, and further discloses the controller determines whether the dust container cover is rotated to be opened or closed based on the information detected by the sensor (Yan, 0027).
Regarding claim 5, Son, as modified, discloses the limitations of claim 4, as above, and further discloses when the dust container cover is opened, the controller controls the robot cleaner to stop driving (Yan, 0027).
Regarding claim 6, Son, as modified, discloses the limitations of claim 1, as above, and further discloses the sensor includes at least one of a touch sensor, an acceleration sensor, or a gyro sensor (Yan, 0028).

Regarding claim 10, Son, as modified, discloses the limitations of claim 9, as above, and further discloses at least a portion of the top cover is transparent or translucent, and the display is visible through the top cover (Son, 0284).
Regarding claim 11, Son, as modified, discloses the limitations of claim 9, as above, but fails to disclose the sensor includes a touch sensor to detect a touch input, and 78P-1530.06 the touch sensor is mounted to a rear surface of the top cover. Sellers is also concerned with sensing touch based on an input and teaches the concept of sensing touch (claim 9). Combining the concept taught by Sellers with the cleaner of Son, as modified, teaches the sensor includes a touch sensor to detect a touch input. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting a touch input into the dust container cover of Son because Sellers teaches that having power provided only after receiving a touch input reduces power usage.
Regarding claim 12, Son, as modified, discloses the limitations of claim 9, as above, and further discloses the dust container cover includes a hinge portion (Son, Fig. 21 elements 46, 0330) rotatably coupled to the cleaner body (Son, 0330) and coupled to at least one of the top cover or the bottom cover (Son, Fig. 21, hinge portion (26) is coupled to the bottom cover (42)).
Regarding claim 13, Son, as modified, discloses the limitations of claim 1, as above, and further discloses an input device provided on the dust container cover (Son, Fig. 21 element 81, 0255; element 81 receives the input of a user pushing on the input device (81) to selectively restrict the dust container cover (40)).


    PNG
    media_image1.png
    406
    593
    media_image1.png
    Greyscale

	Regarding claim 15, Son, as modified discloses the limitations of claim 1, as above, and further discloses the dust container cover protrudes from a rear end of the cleaner body when closed to be positioned over the dust container mounted in the dust container dock (Son, see annotated Fig. 2 above; the handle (40) protrudes from a rear end of the cleaner body).
Regarding claim 16, Son discloses a cleaner comprising: a cleaner body (Fig. 3 element 30, 0080) including a dust container dock (Fig. 3 element 32 and recess between elements 30, 32, and 40 corresponds to dust container dock) formed as a recess in the cleaner body (Fig. 3, empty space defined between elements 30, 32, and 40 corresponds to recess); a dust container (Fig. 3 element 50, 0080) that is set in the dust container dock (0080); a dust container cover (Fig. 3 element 40, 0090) rotatably provided at the cleaner body to be positioned over the dust container (0090). 

Son also fails to disclose the cleaner being a robot cleaner. Kim is also concerned with a cleaner and teaches the concept of a robot cleaner with a head (Fig.5 element 130) at ground level that connects to a body (Fig. 5 element 150) at an elevated level. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept taught by Kim to the cleaner of Son to replace the hose connection with a direct head connection and add automation to make the cleaner of Son a robot cleaner to increase versatility.
	Regarding claim 17, Son, as modified, discloses the limitations of claim 16, as above, and further discloses when the dust container cover is opened, the controller controls the robot cleaner to stop moving (Yan, 0027).
	Regarding claim 19, Son, as modified, discloses the limitations of claim 16, as above, and further discloses the dust container cover includes a hinge portion (Son, Fig. 21 elements 46, 0330) rotatably coupled to the cleaner body (Son, 0330).
.
Allowable Subject Matter
Claims 7-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 7-8 and 18, the closest art of record Son et al. (US20170245702) does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features:
“the sensor is configured to detect vibration of the dust container cover” as recited in claim 7.
An acceleration sensor or gyro sensor as recited in claims 8 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723